UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4961


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEROY RAGIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:90-cr-00025-MOC-1)


Submitted:   July 16, 2013                 Decided:   July 30, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Asheville,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leroy          Ragin    appeals        the   district      court’s    judgment

revoking his supervised release and imposing a fourteen-month

prison term.           Ragin challenges this sentence, arguing that it is

plainly unreasonable.                We affirm.

              A    district          court    has     broad     discretion   to    impose     a

sentence upon revoking a defendant’s supervised release.                              United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                               We will

affirm a sentence imposed after revocation of supervised release

if   it     is    within        the    applicable          statutory     maximum    and     not

“plainly unreasonable.”                 United States v. Crudup, 461 F.3d 433,

437,      439-40       (4th     Cir.        2006).         In   determining       whether     a

revocation sentence is plainly unreasonable, we first assess the

sentence         for     unreasonableness,             “follow[ing]        generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                    Id. at 438.

              A        supervised            release        revocation       sentence        is

procedurally           reasonable      if     the     district     court   considered       the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2013) factors it is

permitted to consider in a supervised release revocation case.

18 U.S.C.A. § 3583(e) (West 2000 & Supp. 2013); Crudup, 461 F.3d

at   439.    Such        a    sentence       is   substantively        reasonable    if     the

district         court       stated     a     proper       basis   for     concluding       the

                                                  2
defendant        should     receive      the       sentence      imposed,    up    to     the

statutory maximum.           Crudup, 461 F.3d at 440.               Only if a sentence

is   found    procedurally         or    substantively           unreasonable      will    we

“then decide whether the sentence is plainly unreasonable.”                               Id.

at 439.      A sentence is plainly unreasonable if it is clearly or

obviously unreasonable.            Id.

             In     this    case,       there      is     no   dispute      that    Ragin’s

fourteen-month prison sentence does not exceed the applicable

statutory        maximum    sentence      of       five    years’    imprisonment,         18

U.S.C. § 3559(a) (2006); 18 U.S.C.A. § 3583(e)(3) (West Supp.

2013),     and     Ragin    does    not    assert         that    the    district       court

committed any procedural errors.                     Rather, he contends that his

sentence is substantively unreasonable in light of fact that he

appears to have over-served his initial sentence.

             Ragin cites no authority, however, for his claim that

it   was   plainly        unreasonable     and       “manifestly        unjust”    for    the

district court to have imposed a term of imprisonment, followed

by an additional forty-six months of supervised release.                                   We

have previously noted that it is “unthinkable to lend support to

any judicial decision which permits the establishment of a line

of credit for future crimes.”                      Miller v. Cox, 443 F.2d 1019,

1021 (4th Cir. 1971) (internal quotation marks omitted).

             Additionally, upon review of the parties’ briefs and

the record, we conclude that the fourteen-month prison sentence,

                                               3
which represents a downward variance from the advisory policy

statement range of thirty to thirty-seven months’ imprisonment,

is not unreasonable.         The district court considered the advisory

policy     statement    range    and      Ragin’s        arguments       that     he   had

overserved his sentence by as much as four years, and imposed a

downward variance in order to take Ragin’s over-service into

account.      It is apparent that the court also considered relevant

§   3553(a)    factors,     addressing        on   the    record       the   nature    and

circumstances of Ragin’s violative behavior and the need for the

sentence      to   afford   adequate      deterrence           to    Ragin’s      criminal

conduct.      18 U.S.C. § 3553(a)(1), (2)(B).                  We conclude that the

district court adequately explained its rationale for imposing

the   fourteen-month        prison     sentence          and        relied   on     proper

considerations in doing so. *          Based on the broad discretion that

a district court has to revoke a term of supervised release and

impose    a   prison   term     up   to   the      statutory         maximum,      Ragin’s

revocation sentence is not clearly unreasonable.                         Therefore, we

conclude that Ragin’s sentence is not plainly unreasonable.

      *
       Even assuming that over-service of Ragin’s sentence was
not a proper basis for the downward variance, consideration of
this factor benefited Ragin.     Under the “party presentation
principle . . . an appellate court may not alter a judgment to
benefit a nonappealing party.”   Greenlaw v. United States, 554
U.S. 237, 244-45 (2008) (holding that, in the absence of a
Government cross-appeal, an appellate court may not sua sponte
correct a district court error if the correction would be to the
defendant’s detriment).


                                          4
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     5